Citation Nr: 0625654	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  96-35 367	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.	Entitlement to a rating higher than 30 percent for 
hemorrhoids.

2.	Entitlement to a rating higher than 30 percent for 
dysthymic disorder,   secondary to hemorrhoids.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
February 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York,   New York.  In its 
October 1994 decision, the RO denied the veteran's claim for 
a rating higher than 20 percent for hemorrhoids.  Then in 
August 1996, the RO granted his claim for service connection 
for dysthymia, secondary to the hemorrhoids, and assigned an 
initial 10 percent rating.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999)   (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  A May 2003 RO decision also denied an additional 
claim for a TDIU.

In June 1995, to support his claims, the veteran testified at 
a hearing at the RO before a local Hearing Officer.  He later 
testified at an additional hearing at the RO in September 
1998, this time before a Veteran's Law Judge (VLJ) of the 
Board.  Transcripts of both proceedings are of record.

In January 1999, the Board remanded to the RO the claims for 
increase ratings for hemorrhoids and dysthymia (the two 
issues then on appeal).  In a February 2001 decision, on 
remand, the RO increased the rating for the hemorrhoids to 30 
percent effective May 2, 1994.  The RO also increased the 
rating for the dysthymic disorder to 30 percent as of 
November 23, 1994, the effective date of service connection.  
The veteran continued to appeal, requesting even higher 
ratings.  See AB. v. Brown, 6 Vet. App. 35, 39 (1993).  

In an August 2004 letter, the Board informed the veteran that 
the VLJ who had conducted the September 1998 hearing was no 
longer employed by the Board, and therefore, that the veteran 
had the option of requesting another hearing to be conducted 
the VLJ who will ultimately decide this appeal.   See 38 
C.F.R. § 20.707 (2005).  The veteran did not respond to that 
letter, however, so it is presumed he does not want another 
hearing.

In November 2004, the Board again remanded to the RO (but 
this time via the Appeals Management Center (AMC)) the claims 
for higher ratings for the hemorrhoids and dysthymic disorder 
to allow the RO an opportunity to consider additional 
evidence in the first instance; the veteran had not waived 
this right.  See 38 C.F.R. §§ 19.37, 20.1304(c).  On remand, 
the AMC considered the additional evidence, continued to deny 
these claims, and sent the veteran a supplemental statement 
of the case (SSOC) in February 2006.

In this decision, the Board will adjudicate the claim for a 
rating higher than 30 percent for the hemorrhoids.  But the 
other claims for a higher rating for the dysthymic disorder 
and for a TDIU, regrettably, are being remanded to the RO 
via the AMC.  VA will notify the veteran if further action is 
required on his part concerning these claims.


FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran in 
obtaining evidence relevant to the claim for a higher rating 
for hemorrhoids, and has notified him of the evidence needed 
to substantiate this claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence.

2.	Since September 1, 2005, the veteran's service-connected 
hemorrhoids have caused impairment of sphincter control with 
extensive leakage and fairly frequent fecal incontinence.  




CONCLUSION OF LAW

The criteria are met for a higher 60 percent rating, but no 
greater, for hemorrhoids since September 1, 2005.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);      38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, and 
4.114,  Diagnostic Codes (DCs) 7332 and 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including as here, a claim for a higher rating for an 
already service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and   to provide the claimant with notice of 
what information and evidence not previously provided, 
if any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  
Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with the foregoing requirements as to the content 
of VCAA notice and explanation of VA's duty to notify and 
assist, the RO has sent the veteran a relevant March 2003 
notice letter during the pendency of the appeal.  The 
information included therein provided substantial information 
that was directly relevant to each of the elements of 
satisfactory VCAA notice, as defined by the Pelegrini II 
decision.  In this regard, the March 2003 correspondence 
placed the veteran on notice as to the general type of 
medical evidence and information that would be most helpful 
in substantiating his claim.  Also included was a discussion 
of the mutual obligation between him and VA to obtain 
additional evidence relevant to the disposition of his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Enclosed with that March 2003 letter was a copy of VA Form 
21-4142 (Authorization and Consent to Release of Medical 
Information) with the request that he complete and return the 
form if he wanted the RO to obtain any further evidence on 
his behalf.  These provisions of the March 2003 
correspondence effectively met the second and third elements 
of the Pelegrini II analysis.

Additional relevant notice documents in this instance include 
the January 1995 statement of the case (SOC) and several 
supplemental SOCs (SSOCs), dated from March 1996 through 
February 2006.  The most recently issued SSOCs, beginning 
with the February 2001 SSOC, also provided citation to and 
explanation of both the former and revised rating criteria 
under VA law for evaluating gastrointestinal disorders, with 
regard to the veteran's service-connected hemorrhoids.  
The May 2002 SSOC included, as well, citation to 38 C.F.R. § 
3.159 -- the regulation setting forth the procedures by which 
VA will assist a claimant in the development of a claim for 
compensation benefits.

While the above-referenced March 2003 letter and other notice 
documents effectively satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, they did not include the specific language of 
the "fourth element."  This notwithstanding, the veteran 
has received sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I). See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) 
(Ivers, J., dissenting).  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c) (West 2002).

Here, although the March 2003 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
That letter requested that he provide the RO information 
concerning any additional evidence, or the evidence itself.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence 
of such a request is unlikely to prejudice him, and thus, 
the Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2004), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Furthermore, the relevant notice documents in this instance, 
admittedly, did not provide comprehensive notice of the full 
extent of the type of evidence necessary to establish a 
higher disability rating for the veteran's service-connected 
hemorrhoids, in accordance with the requirements set forth in 
Dingess/Hartman -- but this information was nonetheless 
provided to him through other notice documents of record.  
Specifically, the March 2003 VCAA letter provided him with 
the information that a schedular or extraschedular disability 
rating would be determined by way of the application of 
relevant diagnostic codes in the rating schedule.      And as 
indicated, the SSOCs issued from February 2001 onward each 
described the legal requirements under the rating schedule 
for obtaining a higher rating for the hemorrhoid condition.  
So these documents effectively satisfied the requirement for 
notice concerning the disability rating element of his claim.  
See Dingess/Hartman, 19 Vet. App. at 491 ("Other statutory 
and regulatory provisions are in place to ensure that a 
claimant receives assistance throughout the appeals process.  
... To hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").

And with regards to the effective date element of the claim 
under consideration, any lack of VCAA notice as to this 
particular element was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is partly because the Board is granting a higher 60 
percent rating for the veteran's hemorrhoid condition 
effectively since September 1, 2005.  So any failure to 
provide complete and detailed VCAA notice information from 
this date onward would not have any substantial prejudicial 
effect because he is receiving a higher rating, regardless.  
And to the extent he is not receiving a higher rating prior 
to that date, because the Board will conclude below that the 
preponderance of the evidence is against this portion of his 
claim, any question as to the appropriate effective date to 
be assigned is therefore rendered moot.

The next relevant consideration with regard to the 
sufficiency of the VCAA notice provided to the veteran, after 
review of the content of that information, is whether notice 
was issued to him in a timely manner.  In this instance, the 
relevant March 2003 notice letter was issued well after the 
October 1994 rating decision on appeal, which represented the 
initial adjudication of his claim for a higher rating for 
service-connected hemorrhoids.  This was not in accordance 
with the preferred sequence of events specified in Pelegrini 
II -- i.e., VCAA letter prior to the initial adjudication of 
the claim.  Keep in mind, however, the VCAA had not yet been 
enacted at the time of that October 1994 RO decision; 
Congress did not pass the 


VCAA until several years later - in November 2000.  So the 
RO obviously could not have complied with the requirement 
that VCAA notice precede the initial adjudication of the 
claim because the VCAA did not yet even exist.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  Moreover, in Pelegrini II, the 
Court clarified that in cases, as here, where the VCAA 
notices were not issued until after the initial adjudication 
in question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following 
issuance of the above-referenced March 2003 correspondence, 
the veteran has had ample opportunity to respond with 
additional evidence and information, including prior to and 
since the February 2006 SSOC.  In response, he has submitted 
to the RO numerous records of treatment from VA and private 
doctors, including a September 2004 letter describing in 
detail the severity of the hemorrhoids.  The veteran also has 
provided several personal statements on his behalf.  He has 
not identified any further relevant medical evidence that 
needs to be obtained  Consequently, the Board finds that, 
regardless of the timing of the subsequent VCAA notice 
letter, he has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128, rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO has taken appropriate action, as well, to comply with 
the duty to assist the veteran in developing his claim.  
Concerning this, the RO obtained his VA outpatient and 
hospitalization records covering a period of more than two 
decades and arranged for him to undergo numerous VA 
examinations to assess the severity of his hemorrhoids - the 
dispositive issue.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See, too, Caffrey v. Brown, 6 
Vet. App. 377 (1994).  


In support of his claim, the veteran has submitted recent 
treatment records from both VA and private doctors, and 
various personal statements.  He has also provided testimony 
at a June 1995 hearing before a local Hearing Officer at the 
RO, and more recently in September 1998 before a VLJ of the 
Board.  38 C.F.R. § 20.704(a).  The veteran has been apprised 
that the VLJ who conducted that September 1998 hearing is no 
longer with the Board, and as a result, that the veteran 
could have an additional hearing before another VLJ who would 
issue the final decision in his appeal.  He declined this 
opportunity, however.  See 38 C.F.R. § 20.707.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Laws, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.



In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

At the time the veteran filed his claim for a higher rating 
in 1994, 
his service-connected hemorrhoids were evaluated under 38 
C.F.R. § 4.114, DC 7336 (1994).  He had a 20-percent rating, 
which was the maximum assignable schedular evaluation under 
this code.  Since then, however, in February 2001, the RO 
increased to 30 percent his disability rating, effective from 
May 2, 1994, by evaluating his condition as analogous to 
impairment of sphincter control under DC 7332.  See 38 C.F.R. 
§ 4.27.

During the pendency of this appeal, VA revised a substantial 
portion of the schedular rating criteria for the evaluation 
of digestive disorders, effective July 2, 2001.  See 66 Fed. 
Reg. 29,486 (May 31, 2001) (codified at 38 C.F.R. § 4.114).  
But this regulatory revision did not substantively affect the 
relevant rating criteria for hemorrhoids (at DC 7336) or any 
other diagnostic code under which the veteran's condition may 
be evaluated since filing his claim for increase (to 
specifically include DC 7332).  



According to DC 7332, for rating impairment of sphincter 
control of the rectum and anus, where there is a healed or 
only slight disability, without leakage, a noncompensable 
(i.e., 0 percent) rating is warranted.  Constant slight or 
occasional moderate leakage warrants a 10 percent rating.  
When there are only occasional involuntary bowel movements, 
which necessitate wearing a pad, a 30 percent rating is 
assigned.  When there is extensive leakage and fairly 
frequent involuntary bowel movements, a 60 percent rating is 
assigned.  And where complete loss of sphincter control is 
demonstrated, a 100 percent rating is warranted.  38 C.F.R. § 
4.114.

DC 7336 provides that hemorrhoids, whether external or 
internal, which are mild to moderate in severity are 
evaluated as noncompensable.  When large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, a 10 percent rating is assigned.  A 20 
percent rating requires persistent bleeding with secondary 
anemia or fissures.  38 C.F.R. § 4.114.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Based upon the medical evidence of evaluation and treatment 
for the hemorrhoids since the veteran initiated his claim for 
an increase in the rating for this condition, the most recent 
evidence consisting, primarily, of his September 2005 
VA examination report shows he is entitled to a higher 60 
percent rating from the date of that evaluation.

Under DC 7332, as mentioned, a 60 percent rating is assigned 
when there is impairment of sphincter control with extensive 
leakage and fairly frequent involuntary bowel movements.  
These symptoms were confirmed during that September 1, 2005, 
VA compensation examination.

During that evaluation, the veteran reported having 
experienced fecal leakage every time he passed a stool.  He 
said that he needed to use three pads per day.  He complained 
of bleeding when passing a stool and of experiencing flare-
ups once per week.  He further reported that, as a result of 
his hemorrhoid condition, he had involuntary bowel movements 
at least once or twice a month, and that when he went to a 
social function he would often need to turn back because of 
problems with continence.  Also, a September 2004 treatment 
note from a VA social worker clarifies that the veteran had 
developed a worsening range of symptoms related to poor 
sphincter control due to his hemorrhoids, including seepage, 
soiling, and perianal pain.  This treatment report, while not 
providing specific medical findings upon which to determine 
the proper disability evaluation in advance of the September 
2005 examination, nonetheless provides nearly contemporaneous 
evidence of the type of disability and impairment in 
sphincter control contemplated by DC 7332 for a rating at the 
higher 60-percent level.  Hence, the veteran is entitled to 
this higher rating retroactively effective from the date of 
that examination, September 1, 2005.

The propriety of a 60 percent rating established for the 
above-referenced time period, it should also be noted that no 
higher evaluation is warranted at any other point during the 
pendency of the veteran's claim.  For the period for which a 
higher 60 percent rating has been granted, effectively since 
September 2005, the criteria for an even higher 100 percent 
rating under DC 7332 have not been met since the veteran is 
shown to retain at least some measure of sphincter control.  
And for the period prior to September 1, 2005, there is no 
definitive support for a rating greater than 30 percent under 
DC 7332.  While there was some evidence of fecal leakage 
and/or bleeding from the hemorrhoids (as shown initially on a 
September 1994 examination report, but also on more recent 
evaluations), the veteran did not have sufficient frequency 
and severity of these manifestations to warrant a rating 
higher than 30 percent.



The remaining diagnostic codes pertaining to the digestive 
system that could potentially provide the basis for a still 
higher rating do not apply to the circumstances of this case.  
Under DC 7333, a 50 percent rating is assigned for stricture 
of the rectum and anus when there is great reduction of the 
lumen, or extensive leakage; and a 100 percent rating when a 
colostomy has been performed.  Here, though, the record does 
not mention any condition characterized as stricture of the 
rectum, and there is no finding of abnormality in size of the 
lumen or of a colostomy procedure.  Also, while the veteran 
has continued to have the manifestation of hemorrhoids in 
addition to related symptoms, he could not then receive 
separate ratings for hemorrhoids under DC 7336 and impairment 
of sphincter control under DC 7332 because this would be 
tantamount to evaluating the same disability under separate 
diagnoses.  See 38 C.F.R. § 4.14 (pyramiding, the evaluation 
of the same disability or the same manifestations under 
various diagnoses under the VA rating schedule, is 
prohibited); see also Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations also have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
hemorrhoid condition has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  Bear in mind his now 60-percent 
schedular rating presumes there is considerable loss of 
working time from exacerbations of his hemorrhoid condition.  
See 38 C.F.R. § 4.1.  The record includes various opinions 
from medical professionals who evaluated the veteran to 
determine his capacity for employment, and while some, 
admittedly, expressed the viewpoint that he was unable to 
work, each opinion concerned employability due to the 
aggregate effect of several conditions -- not just his 
hemorrhoid condition.  An April 2003 VA examiner for 
gastrointestinal disorders observed the veteran had some 
concern for his employability based on anemia secondary to 
hemorrhoids, but did not then objectively note problems with 
employability.

In any event, the extent of occupational impairment due 
entirely to service-connected disability (including the 
hemorrhoid condition) will be further addressed in the 
forthcoming development and readjudication of the claim for a 
TDIU.

The veteran's hemorrhoid condition also has not been shown to 
have necessitated frequent periods of hospitalization or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown,        9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For the reasons and bases discussed, a higher 60 percent 
schedular rating is warranted for the hemorrhoid condition 
effective September 1, 2005, the date of the VA compensation 
examination showing this associated level of impairment.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A higher 60 percent rating is granted for hemorrhoids from 
September 1, 2005 onward, subject to the laws and regulations 
governing the payment of VA compensation benefits.  


REMAND

As mentioned, the VCAA became effective on November 9, 2000. 
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Moreover, as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The March 2003 VCAA letter addressed the attendant duty to 
notify and assist requirements in obtaining a higher rating 
for the dysthymic disorder and a TDIU.  That letter duly 
apprised the veteran of the additional evidence needed to 
substantiate these claims and of his and VA's joint 
obligation in obtaining this supporting evidence.  See 
Quartuccio, 16 Vet. App. at 186-87.  But he has not yet 
received notice of the degree of disability and effective 
date elements of the claims, consistent with the recent 
holding in Dingess/Hartman.  So he should be provided another 
notice letter that includes a discussion of these specific 
elements.

Other development of these claims is required, as well.  
Regarding the claim for a higher rating for the dysthymic 
disorder secondary to the hemorrhoids, the most recent VA 
examination in September 2005 revealed the veteran had 
symptoms that he reported were mild to moderate in intensity, 
but which were exacerbated by flare-ups of his hemorrhoids.  
On objective mental status evaluation, he was appropriately 
groomed and well-oriented (to time, place, person and 
situation), with a mildly dysphoric mood and constricted 
affect with congruent thought content.  He had no impairment 
of speech or thought process.  He reported no panic attacks, 
phobias, obsessive thoughts, or ritualistic thoughts.  He 
complained of infrequent sleep disturbance.  Judgment and 
insight were present, and memory was grossly intact.  The 
examiner diagnosed dysthymic disorder and assigned a 
Global Assessment of Functioning (GAF) score of 55 currently, 
and 53 to 59 over the past year.

Since that VA examination, the veteran has submitted a June 
2006 evaluation report from a private psychologist, Dr. G., 
suggesting an increase in the severity of the dysthymic 
disorder.  According to this psychologist, the veteran had 
recently been experiencing a greater level of anxiety related 
to his prior experiences in the Navy that had been stressful 
and traumatic in nature.  The psychologist explained the 
veteran had developed a depressive disorder and had 
additional symptoms of impaired impulse control and inability 
to establish and maintain effective relationships.  He also 
had developed an unusually strict concept of appropriate 
behavior in various life situations that left him depressed 
and led to anxiety and irritability in social relationships.  
A GAF score of only 45 was assigned.

The above-referenced symptoms on the June 2006 psychologist's 
report are of the specific character and level of severity 
that they suggest the possibility of an increase in overall 
psychiatric impairment under the relevant criteria -- aside 
from the consideration, at the outset, of whether this 
impairment is attributable to service-connected disability.  
See 38 C.F.R. § 4.130, DC 9433.  The assignment of a 
lower GAF score of 45 also is consistent with a greater 
degree of severity in the veteran's psychiatric condition.  
See the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  Per the DSM-IV, a GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Whereas a lower GAF score of 41 to 50 is 
indicative of serious impairment in social, occupational, or 
school functioning.  

Based on the reported increase in level of symptomatology, 
including some findings not previously noted in 2005, the 
veteran should be re-examined to determine the severity of 
his psychiatric disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  In documenting these relevant findings, 
however, it is essential that a clear depiction is obtained 
as to the impairment attributable to his service-connected 
psychiatric condition (dysthymic disorder), apart from any 
other existing, but nonservice-connected condition.  The 
observations of the June 2006 psychologist specifically 
pertain to a present disorder attributed to traumatic events 
and experiences in service.  The veteran's dysthymic 
disorder, however, has been deemed service-connected on the 
basis of its secondary relationship to his hemorrhoidal 
condition -- and thus, what appears to constitute a distinct 
psychiatric disability not having a direct relationship to 
his military service.  See Allen v. Brown, 7 Vet. App. 439, 
449 (1995), citing 38 C.F.R. § 3.310.


Consequently, further evaluation is needed to confirm whether 
the symptoms identified during the June 2006 psychological 
evaluation are indeed components of the veteran's service-
connected disability.  So in evaluating the veteran's 
psychiatric disability, it is imperative the designated VA 
examiner provide an updated diagnosis, and if any condition 
in addition to the dysthymic disorder is found to exist, the 
examiner should indicate whether it is etiologically related 
to the veteran's military service -- including an already 
service-connected disability (in particular, his current 
hemorrhoid condition).

If, on the other hand, any further diagnosed psychiatric 
disorder is unrelated to the veteran's military service (or 
service-connected disability), the examiner should then 
clearly indicate the level of impairment attributable only to 
service-connected disability (so far, just dysthymic 
disorder) -- and taking into account that if nonservice-
connected symptoms cannot be separated from his service-
connected disorder, then all impairment shown must be 
presumed to be part and parcel of the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Turning to the TDIU claim, as a preliminary matter there is 
additional action required to ensure that due process 
considerations are met, prior to the eventual readjudication 
of this claim on the merits.  In this regard, records show 
the veteran has undertaken appropriate action to appeal the 
TDIU issue to the Board -- i.e., by filing a timely NOD in 
response to the RO's May 2003 rating decision denying this 
claim, and, after receiving an SOC, by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  
See U.S.C.A. § 7105; 38 C.F.R. § 20.200.  But copies of the 
SOC and substantive appeal pertaining to the TDIU issue have 
not been included in the veteran's permanent claims file.  
These documents apparently are in a temporary file still 
located at the RO.  So these records should be obtained and 
associated with the permanent file.  It should be emphasized, 
however, that even without this documentation having been 
obtained to establish the completion of the appellate process 
for the TDIU claim, the Board would still have jurisdiction 
to address this claim in the first instance inasmuch as the 
TDIU claim was raised in connection with solely those 
service-connected disabilities that are also the subject of 
increased rating claims.  See VAOPGCPREC 6-96 (Aug. 16, 
1996).  See also Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Additional development is also required to obtain pertinent 
medical evidence that may affect the outcome of the TDIU 
claim.  To receive a TDIU on a schedular basis, it must be 
shown the veteran is incapable of securing and maintaining 
substantially gainful employment because of the severity of 
his service-connected disability(ies).  If there is only one 
such disability, it must be ratable at 60 percent or more -- 
and if instead there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

As a result of this decision, the veteran now has a 60-
percent rating for his hemorrhoids.  He also has a 30-percent 
rating for his dysthymic disorder (pending the remand of this 
claim for a higher rating).  So even now, he has a combined 
disability rating of 70 percent (see 38 C.F.R. § 4.25) -- 
thereby satisfying the threshold minimum requirements for 
eligibility for a TDIU on a schedular basis.  But the record 
must still establish that he is unable to secure and maintain 
substantially gainful employment due to service-connected 
disability to receive the TDIU benefit.

Concerning this, there are already some medical opinions on 
file addressing this determinative issue of employability (or 
lack thereof), even if not in terms that conclusively address 
occupational impairment due solely to service-connected 
disability.  For instance, a December 2002 treatment notation 
from Dr. S., a physician at the Northport VA Medical Center 
(VAMC), indicated the veteran experienced rectal bleeding 
secondary to hemorrhoids and anal fissures, and that as a 
result of this condition, his employment would seem to be 
"problematic."  There was no specific finding, however, of 
unemployability (meaning inability to work) - only that it 
would be difficult to obtain employment.



Likewise, on VA psychiatric examination in April 2003, it was 
noted the veteran's dysthymic disorder did not appear to 
prevent him from performing volunteer work, although concerns 
for flare-ups did make him decline some volunteer functions.  
And no further findings were indicated as to his capacity for 
paid employment (he was noted to have been retired, 
reportedly in part, due to mental stress from his physical 
conditions).

More recently, in September 2004, in separate evaluations, 
two physicians at the Northport VAMC opined that the veteran 
was unable to work, but, significantly, primarily because of 
a back problem and other nonservice-connected disorders.

Thus, a VA medical opinion should be obtained following 
review of the veteran's claims file to determine whether he 
is indeed unemployable due solely to one or more of his 
service-connected disabilities, as well as the extent of any 
impairment in occupational capacity that is demonstrated.  In 
offering the requested opinion,     this physician will have 
the opportunity to review and consider the previously noted 
medical findings from VA and other medical providers, which 
also pertain to whether the legal requirements for a TDIU 
have been met.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Furthermore, the veteran has claimed entitlement to a TDIU on 
the basis that he is unemployable due to the combined effect 
of his service-connected hemorrhoid condition and dysthymic 
disorder.  His TDIU claim, therefore, while not inextricably 
intertwined with the claim already decided for a higher 
disability rating for hemorrhoids, nonetheless may ultimately 
be affected by the RO's decision on the claim for increase 
for his psychiatric disorder.  So the TDIU claim should be 
considered together with the issue of an increased rating for 
the dysthymic disorder,    to avoid piecemeal adjudication of 
these issues.  See, e.g., Ephraim v. Brown,        82 F.3d 
399 (Fed. Cir. 1996).



Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for a rating 
higher than 30 percent for the 
dysthymic disorder (secondary to the 
hemorrhoids) and for a TDIU, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional correspondence, consistent 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date, 
as recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	Obtain a copy of the December 2004 
SOC for the TDIU claim, as well as a 
copy of the veteran's January 2005 
substantive appeal regarding this 
issue, and place these documents in his 
permanent claims file for consideration 
in this appeal.

3.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Northport VAMC since 
August 2005.  Then associate all 
records obtained with his claims file.  



4.	Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
psychiatric disorder (dysthymic 
disorder).  The examination must 
include a review of his pertinent 
history and current complaints, as well 
as a comprehensive clinical evaluation 
-- to properly evaluate this condition 
under the relevant rating criteria at 
38 C.F.R. § 4.130, Diagnostic Code 
9433.  The examiner should assign a GAF 
score and explain what the score means.  
The claims file, including a copy of 
this remand, must be made available for 
the examiner's review of the veteran's 
medical history.

In assessing the veteran's overall 
mental status, the examiner should 
indicate whether the veteran has any 
psychiatric disorders in addition to 
dysthymic disorder.  If he does, please 
comment on whether each additional 
disorder is at least as likely as not 
(i.e., 50 percent or greater 
probability) etiologically related to 
his military service -- or otherwise, to 
the already service-connected hemorrhoid 
condition (on the basis of either 
having caused or substantially 
aggravated the psychiatric disorder). 

If it is determined, instead, that any 
additional psychiatric disorder is not 
related to service (or service-connected 
disability), then the examiner should 
attempt to distinguish the extent of 
symptoms attributable to the veteran's 
service-connected psychiatric disability 
(dysthymic disorder), from those 
referable to any other relevant 
nonservice-connected disabilities.  
See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  If it is not possible 
or feasible to make the differentiation 
between service-connected and 
nonservice-connected disability, please 
expressly indicate this and explain why 
this cannot be done.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.	Provide the veteran's claims folder 
to a VA physician for a review of his 
pertinent medical history, including a 
complete copy of this remand and the 
relevant opinions expressed from VA 
treating physicians as to employment 
capacity.  Of particular note, the 
designated physician should review the 
outpatient treatment reports from the 
Northport VAMC dated in December 2002 
and September 2004, as well as the 
report of the April 2003 VA 
examination).

The physician is then requested to 
offer an opinion with regard to whether 
the veteran is incapable of securing 
and maintaining substantially gainful 
employment due to one or more service-
connected disabilities.  In offering 
this opinion the examiner must consider 
the degree of interference with 
ordinary activities, including capacity 
for employment, caused solely by the 
veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected physical 
condition.  Additionally, if it is 
determined the veteran is indeed 
incapable of obtaining or retaining 
substantially gainful employment, 
the physician should state the 
approximate date of onset of such 
occupational impairment.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

6.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

7.	Then readjudicate the veteran's 
claims for a rating higher than 30 
percent for dysthymic disorder 
(secondary to service-connected 
hemorrhoids), and for a TDIU, in light 
of the additional evidence obtained.  
With regard to the claim for increase 
for dysthymic disorder, the RO must 
indicate its continued consideration as 
to whether the initial rating should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.      If these claims are not 
granted to the veteran's satisfaction, 
prepare an SSOC and send it to him and 
his representative.  Give them time to 
respond before returning the claims to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


